—In an action for a divorce and ancillary *311relief, the defendant husband appeals from stated portions of an order of the Supreme Court, Richmond County (Radin, J.H.O.), dated June 28, 1996, which, inter alia, granted the wife’s motion for arrears of temporary maintenance.
Ordered that the appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]). O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.